Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Sep. 9, 2020. Claims 1-9 are pending and currently examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 3-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because it is directed to a judiciary exception. 
A claim directed to a judicial exception must be analyzed to determine whether the elements of the claim, considered both individually and as an ordered combination, are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself. To be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception. 
These claims are directed to an antigen which presents HPV16-L1 capsid or capsomer structures, or virus like particle, which presents HPV16 L1 capsid or 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The invention appears to employ novel biological materials, specifically the hybridoma cell line with deposition number DSM ACC3306. Since the biological materials are essential to the claimed invention, they must be obtainable by a reproducible method set forth in the specification or otherwise readily available to the public. If the biological materials are not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials.

If the deposit is made under the Budapest Treaty, then an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific biological materials have been deposited under the Budapest Treaty and that the biological materials will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(d) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. § 1.807); and
(e) the deposit will be replaced if it should ever become inviable.
. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christensen et al. (VIROLOGY 223, 174–184 (1996), submitted in IDS filed on Sep. 9, 2020) or Lv et al. (J Biomed Biotechnol. 2011;2011:272806. Epub 2011 Jul 25).
These claims are directed to an antigen which presents HPV16-L1 capsid or capsomer structures, or virus like particle, which presents HPV16 L1 capsid or capsomer structures. 
Christensen teaches characterization of surface conformational and linear epitopes on HPV16 and HPV18 L1 virus-like particles (VLPs) defined by monoclonal antibodies. See e.g. Abstract. 

Specifically, Lv teaches that the HPV-16 L1 VLP and HPV-18 L1 VLP were produced by yeast protein expression system. Lv teaches that the HPV-16 and HPV-18 neutralizing mAbs H16.V5 and H18.J4 were biotinylated. See e.g. page 2. 
Lv teaches that different types of VLPs were bound with different kinds of microspheres, then the known, HPV type-specific, phycoerythrin-labeled neutralizing monoclonal antibodies (mAbs) were mixed with VLP-coupled microspheres and the vaccine challenged serum samples for reaction, where the PE-labeled neutralizing mAbs compete with the serum antibodies to bind to the conformational epitopes on VLPs. See e.g. page 2, left column, para 2.
Accordingly, both Christensen and Lv teach HPV16 L1 VLPs which read on the antigen of claim 3.

Claim 5 specifies that the HPV16 L1 capsid or capsomer structures have conformational epitopes, which specifically bind to an antibody which is obtained from the hybridoma cell line with the deposit number DSM ACC3306. 
Given that the specification teaches that the monoclonal antibody from the hybridoma deposited as DSM ACC3306 recognizes HPV16 L1 VLPs, it is reasonable to expect that the HPV16 L1 VLPs disclosed in Christensen and Lv are also recognized by the same antibody.
The Office does not have the facilities and resources to provide the factual evidence needed in order to establish that antibody obtained from the hybridoma deposited as DSM ACC3306 does not recognize HPV16 L1 VLPs of Christensen or Lv. In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed antigen is different from those taught by the prior art and to establish patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).  
Therefore, claims 3-5 are anticipated by Christensen or Lv.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 6 and 8-9 are rejected under 35 U.S.C. 102(a)(1)/103 as being unpatentable over Lv et al. (J Biomed Biotechnol. 2011;2011:272806. Epub 2011 Jul 25), as applied above.
Claim 6 is drawn to a kit for determining an amount of antibodies in a sample of a patient comprising: I) a composition comprising antigens presenting conformational epitopes of HPV16 L1 capsid or capsomer structures, and II) a composition comprising labeled antibodies that specifically bind to conformational epitopes of HPV16 L1 capsid or capsomer structure presenting antigens. 
Claims 8-9 specify that the labeled antibodies are configured for use in a diagnostic method. It is noted that the claims do not require that these limitations of antibody configuring alter structural characteristics of a labeled antibody. Therefore, the limitations are considered as intension of use, which do not further limit the product of claims 8-9.
Relevance of Lv is set forth above. Briefly, it teaches assays for testing HPV16 neutralizing antibodies in a sample using HPV16 L1 VLPs and labeled-HPV16-L1 specific antibodies. It is silent on if the HPV16 L1 antibody used in the study (mAbs H16.V5 for HPV-16) binds a conformational epitope. On other hand, it teaches other 
One of skill in the art would have found it obvious to pack the agents useful in the assays disclosed in Lv, including HPV16 L1 VLPs and labeled antibodies that specifically bind to conformational epitopes in HPV16 L1 VLPs, in a kit to facilitate storage and handling.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/NIANXIANG ZOU/Primary Examiner, Art Unit 1648